CORRECTED ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election / Restriction
Claims 1-14 & 24-32 are allowable. The restriction requirement among species, as set forth in the Office actions mailed on 3-19-2020 and 9-4-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
	Therefore, claims 12 &13 directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim and have been rejoined with independent claim 1.
	Non-elected claims 15-23 remain cancelled.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.















Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

**** BEGIN AMENDMENT ****
	
AMEND CLAIM 32, Line 12 to end sentence with a “period” as follows:
	the HPF processing. 


	AMEND the APPLICATION TITLE to now read:
	“IMAGE BLURRING CORRECTION APPARATUS, IMAGING APPARATUS, AND IMAGE BLURRING CORRECTION METHOD THAT CORRECTS IMAGE BLURRING BASED ON PANNING DETECTION AND ANGULAR VELOCITY”

**** END AMENDMENT ****





Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Mukunashi (US 2016/0261784) discloses an anti-shake blur correction camera 100 (Fig. 3-5) using an angular velocity sensor 107 and blur correction microprocessor 130 for computing a correction value used for performing optical image stabilization 131 by shifting a lens 104. 
The image stabilization controller 131 has a filter calculator 402 comprising a HPF (para [0055]) and panning controller 407 (Fig.4 & 5) comprises a LIMIT section that performs CLIP processing. See para [0054-0064]. 
Furthermore, the image stabilization controller 131 and panning controller 407 having “a” & “b” thresholds in view of Fig. 7 (slow & fast pan detection): angular velocity data has a positive (+) value when a rightward “direction” panning of the camera 100 is performed and has a negative (-) value when a leftward “direction” panning thereof is performed and thus are opposite in direction. The image stabilization controller 131 with included panning controller 407 detects panning state (i.e. right/left direction or end of panning) and sets HPF accordingly as shown in Fig. 5.




Ikeda (US 2017/0251146) discloses an image stabilization device using a different arrangement of a HPF 320 and LPF 303 with a limiter 305 as shown in Fig. 3 below:

    PNG
    media_image1.png
    310
    650
    media_image1.png
    Greyscale






Reason for Allowance
Per the amendment filed on 12/2/2020, Applicant’s amended independent claims (1, 9 & 24) have incorporated allowable subject matter (from claims 1 or 9) as was previously indicated in Non-Final Action (mailed on 9/4/2020). Upon further consideration of the prior art of record in view of an updated prior art search, the Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to an anti-shake blur correction camera using an angular velocity sensor and blur correction microprocessor for computing a correction value used for performing optical image stabilization by moving an optical component in general. These features are known in the prior art (see Related Art above), as well as, configuring a blur correction microprocessor for slow/fast pan detection and filter processing (LPF & HPF) of angular velocity to perform limit/clip processing in general.
However, the prior art, taken alone or in reasonable combination, does not teach Applicant’s image blurring correction apparatus with a blur correction microprocessor 6 (Fig.1 & 2) capable of performing claimed limitations (with emphasis in bold): 
“a low-pass-filter (LPF) processing section that performs LPF processing on the angular VELOCITY, a second-panning detection section that detects SECOND PANNING that has a panning VELOCITY that is LOWER than that of the FIRST PANNING on the basis of a processing result of the LPF processing section,
a calculation section that calculates an image-blurring-correction AMOUNT on the basis of a detection result of the first-panning detection section OR a detection result of the second-panning detection section, and a processing result of the HPF processing section” as analogously specified in independent claims 1, 9 and 24.
See Figures 1, 2 & 4-7: blur correction processor 6 comprising HPF 62 and pan detection 63 (first pan 631 & second pan 632 with LPF 6321) as an example of what is considered to be a preferred embodiment of Applicant’s invention.
Therefore, claims 1-14 & 24-32 are now allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“An image blurring correction apparatus comprising: 
a low-pass-filter (LPF) processing section that performs LPF processing on the angular VELOCITY, a second-panning detection section that detects SECOND PANNING that has a panning VELOCITY that is LOWER than that of the FIRST PANNING on the basis of a processing result of the LPF processing section,
a calculation section that calculates an image-blurring-correction AMOUNT on the basis of a detection result of the first-panning detection section OR a detection result of the second-panning detection section, and a processing result of the HPF processing section”.
Claims 2-8 & 10-14 are allowed for depending from allowable claim 1.

	Regarding independent claim 9, an image blurring correction method for an image blurring correction apparatus, the image blurring correction method, comprises similar allowable limitations recited in claim 1 and therefore is allowable.

Regarding independent claim 24, an image blurring correction apparatus, comprises similar allowable limitations recited in claim 1 and therefore is allowable.
Claims 25-32 are allowed for depending from allowable claim 24.












Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698